285 S.W.3d 248 (2008)
Ledell LEE, Petitioner,
v.
STATE of Arkansas, Respondent.
No. CR 08-160.
Supreme Court of Arkansas.
May 29, 2008.
Gerald Coleman, West Memphis, for petitioner.
No response.
PER CURIAM.
Ledell Lee, by and through his attorney, Gerald Coleman, petitions this court to relieve Mr. Coleman as counsel, so that Lori Leon, counsel for Lee in a federal habeas case, may be appointed to represent Lee in this court. We must deny the petition, as Ms. Leon, an attorney in Kansas City, Missouri, has not filed a motion with this court requesting pro hac vice status or a motion to be appointed as counsel for Lee.
Petition denied.